             Case 1:19-cv-09439-PKC Document 239 Filed 06/23/20 Page 1 of 2




                                                                      Victor H. Yu
                                                                      (415) 391-5400
                                                                      vyu@keker.com



June 23, 2020

Hon. P. Kevin Castel
Daniel Patrick Moynihan United States Courthouse
500 Pearl St.
New York, NY 10007

Re:    Securities and Exchange Commission v. Telegram Group, Inc. and TON Issuer, Inc.,
       1:19-cv-09439-PKC

Dear Judge Castel:

I write on behalf of non-party Investor X regarding the Court’s June 17, 2020 Opinion and
Order.

On February 4, Investor X filed a Motion to Seal Exhibit PX32 in support of the SEC’s Motion
for Summary Judgment. See ECF Nos. 148–151. Investor X sought to seal PX32 in its entirety
in order to preserve confidential commercial and financial information therein. On February 13,
2020, the SEC filed its opposition to Investor X’s motion to seal and instead proposed redactions
to PX32. See ECF Nos. 189-1, 190. The parties then conferred and reached an agreement
regarding appropriate redactions to be made to PX32 in addition to those proposed by the SEC in
its Response. On February 24, 2020, in its Reply to the SEC’s Response, Investor X informed
the Court of these agreed-upon redactions and provided the Court with a copy of the agreed-upon
redacted exhibit. See Docket No. 216. 1

The Court’s June 17 Order does not discuss the additional February 24, 2020 agreed-upon
redactions and approves only those redactions to PX32 that were initially proposed in the SEC’s
Response. To the extent that this was an oversight, Investor X respectfully requests that the
Court amend its order to include the additional redactions that the parties previously agreed
upon.

These proposed additional redactions are only a few lines of text and are narrowly tailored to
cover confidential investor-identifying information, investment allocations, and due diligence
information. Publication of this business information would harm Investor X’s competitive
standing; therefore, there is good cause to seal this information under Federal Rule of Civil
Procedure 26(c). See Dodona I, LLC v. Goldman, Sachs & Co., 119 F. Supp. 3d 152, 154–55


1
 An unredacted and sealed version of PX32 was filed with this Court on February 13, 2020. See
ECF 188, Attachment 12.



1386230.v1
             Case 1:19-cv-09439-PKC Document 239 Filed 06/23/20 Page 2 of 2

June 23, 2020
Page 2


(S.D.N.Y. 2015) (noting that courts routinely permit sealing of documents that contain “sources
of information that might harm a litigant’s competitive standing”). Investor X respectfully
requests that the Court allow PX32 to be filed with these additional narrow redactions, which the
parties have agreed to.

Respectfully submitted,

KEKER, VAN NEST & PETERS LLP




Victor H. Yu




1386230.v1
